Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 1 of 60




EXHIBIT A
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 2 of 60

                                                              CLERK OF STATE COURT
                                                             BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 3 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 4 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 5 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 6 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 7 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 8 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 9 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 10 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 11 of 60
          Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 12 of 60

                                                                             CLERK OF STATE COURT
                                                                            BRYAN COUNTY, GEORGIA
                                           Bryan                         STSV2021000148
                                                                                      BT
                                                                            JU
                                                                            JUL 29, 20
                                                                                    2021 06:51 PM

                  07-29-2021                        STSV2021000148




Smith, Erick R.                            Gemcap Trucking Inc


                                           Prime Property & Casualty Insurance Inc.


                                           Jimenez, Humberto

                                           Does 1 - 3, John


                   Ashenden, Thomas                    034607
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 13 of 60
                       STATE COURT OF BRYAN COUNTY                                           CLERK OF STATE COURT
                                                                                            BRYAN COUNTY, GEORGIA
                             STATE OF GEORGIA
                                                                                         STSV2021000148
                                                                                                      BT
                                                                                            JUL 29, 2021 06:51 PM




                        CIVIL ACTION NUMBER STSV2021000148
     Smith, Erick R.

     PLAINTIFF
                                                VS.
     Gemcap Trucking Inc
     Prime Property & Casualty Insurance Inc.
     Jimenez, Humberto
     Does 1 - 3, John

     DEFENDANTS


                                             SUMMONS
     TO: GEMCAP TRUCKING INC

     You are hereby summoned and required to file with the Clerk of said court and serve upon the
     Plaintiff's attorney, whose name and address is:

                               Thomas Ashenden
                               Ashenden & Associates, P.C.
                               6111 Peachtree Dunwoody Road
                               Building D, Suite 100
                               Atlanta, Georgia 30328

     an answer to the complaint which is herewith served upon you, within 30 days after service of
     this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
     default will be taken against you for the relief demanded in the complaint.

     This 29th day of July, 2021.
                                                      Clerk of State Court




                                                                                         Page 1 of 1
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 14 of 60
                       STATE COURT OF BRYAN COUNTY                                           CLERK OF STATE COURT
                                                                                            BRYAN COUNTY, GEORGIA
                             STATE OF GEORGIA
                                                                                         STSV2021000148
                                                                                                      BT
                                                                                            JUL 29, 2021 06:51 PM




                        CIVIL ACTION NUMBER STSV2021000148
     Smith, Erick R.

     PLAINTIFF
                                                VS.
     Gemcap Trucking Inc
     Prime Property & Casualty Insurance Inc.
     Jimenez, Humberto
     Does 1 - 3, John

     DEFENDANTS


                                             SUMMONS
     TO: JIMENEZ, HUMBERTO

     You are hereby summoned and required to file with the Clerk of said court and serve upon the
     Plaintiff's attorney, whose name and address is:

                               Thomas Ashenden
                               Ashenden & Associates, P.C.
                               6111 Peachtree Dunwoody Road
                               Building D, Suite 100
                               Atlanta, Georgia 30328

     an answer to the complaint which is herewith served upon you, within 30 days after service of
     this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
     default will be taken against you for the relief demanded in the complaint.

     This 29th day of July, 2021.
                                                      Clerk of State Court




                                                                                         Page 1 of 1
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 15 of 60
                       STATE COURT OF BRYAN COUNTY                                           CLERK OF STATE COURT
                                                                                            BRYAN COUNTY, GEORGIA
                             STATE OF GEORGIA
                                                                                         STSV2021000148
                                                                                                      BT
                                                                                            JUL 29, 2021 06:51 PM




                        CIVIL ACTION NUMBER STSV2021000148
     Smith, Erick R.

     PLAINTIFF
                                                VS.
     Gemcap Trucking Inc
     Prime Property & Casualty Insurance Inc.
     Jimenez, Humberto
     Does 1 - 3, John

     DEFENDANTS


                                 SUMMONS
     TO: PRIME PROPERTY & CASUALTY INSURANCE INC.

     You are hereby summoned and required to file with the Clerk of said court and serve upon the
     Plaintiff's attorney, whose name and address is:

                               Thomas Ashenden
                               Ashenden & Associates, P.C.
                               6111 Peachtree Dunwoody Road
                               Building D, Suite 100
                               Atlanta, Georgia 30328

     an answer to the complaint which is herewith served upon you, within 30 days after service of
     this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
     default will be taken against you for the relief demanded in the complaint.

     This 29th day of July, 2021.
                                                      Clerk of State Court




                                                                                         Page 1 of 1
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 16 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 17 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 18 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 19 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 20 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 21 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 22 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 23 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 24 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 25 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 26 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 27 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 28 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 29 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 30 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 31 of 60

                                                               CLERK OF STATE COURT
                                                              BRYAN COUNTY, GEORGIA
                                                           STSV2021000148
                                                                       BT
                                                             JU
                                                             JUL 29, 20
                                                                     2021 06:51 PM
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 32 of 60
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 33 of 60
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 34 of 60                    E-filed in Office
                                                                                       Clerk of State Court
                                                                                        8/25/2021 4:39 PM
                                                                                         Bryan County, GA
                                                                                  Rebecca G. Crowe, Clerk
                                                                            Case Number: STSV2021000148




                 IN THE STATE COURT OF BRYAN COUNTY
                           STATE OF GEORGIA

ERICK R. SMITH,                 )
                                )
    Plaintiff,                  )                    CIVIL ACTION FILE
                                )                    NO. STSV2021000148
v.                              )
                                )
GEMCAP TRUCKING, INC.; PRIME )
PROPERTY & CASUALTY             )
INSURANCE INC.; HUMBERTO        )
JIMENEZ, Individually; and JOHN )
DOES 1-3,                       )
                                )
    Defendants.                 )

    ANSWER AND DEFENSES OF PRIME PROPERTY & CASUALTY
         INSURANCE INC. TO PLAINTIFF'S COMPLAINT

      COMES NOW defendant Prime Property & Casualty Insurance Inc.

("defendant" or "Prime"), by way of special appearance, without waiving and

specifically reserving all jurisdictional defenses, and answers plaintiff's complaint

as follows:

                                 FIRST DEFENSE

      Plaintiff's complaint fails to state a claim upon which relief can be granted.

                                SECOND DEFENSE

      Responding to the specifically numbered paragraphs of plaintiff's complaint,

defendant answers as follows:
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 35 of 60




                          PARTIES AND JURISDICTION

                                          1.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          2.

      Responding to the allegations in this paragraph of the complaint, defendant

admits it is an insurance company with its principal office at the stated address and

may be served according to law. Except as expressly admitted, defendants deny the

allegations in this paragraph of the complaint

                                          3.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          4.

      Defendant denies the allegations in this paragraph of the complaint.

                                          5.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                         -2-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 36 of 60




                                          6.

       Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          7.

      Defendant denies the allegations in this paragraph of the complaint insofar as

they are directed at it; otherwise, defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                  BACKGROUND

                                          8.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          9.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          10.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.



                                         -3-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 37 of 60




                                        11.

       Defendant denies the allegations in this paragraph of the complaint.

                                COUNT 1 – NEGLIGENCE

                                        12.

       Defendant restates the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                        13.

       Defendant denies the allegations in this paragraph of the complaint.

                                        14.

       Defendant denies the allegations in this paragraph of the complaint.

                                        15.

       Defendant denies the allegations in this paragraph of the complaint.

                                        16.

       Defendant denies the allegations in this paragraph of the complaint.

                                        17.

       Defendant denies the allegations in this paragraph of the complaint.




                                        -4-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 38 of 60




                         COUNT 2 – IMPUTED LIABILITY

                                          18.

       Defendant restates the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          19.

       Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          20.

       Responding to the allegations in this paragraph of the complaint, defendant

admits Gemcap Trucking Inc. ("Gemcap") is a motor carrier and has a duty to follow

applicable laws. Except as expressly admitted, defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph of the complaint.

                                          21.

       Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                         -5-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 39 of 60




      COUNT 3 – NEGLIGENT HIRING, TRAINING AND SUPERVISION

                                          22.

       Defendant restates the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          23.

       Defendant denies the allegations in this paragraph of the complaint.

                                          24.

       Defendant denies the allegations in this paragraph of the complaint.

                                          25.

       Defendant denies the allegations in this paragraph of the complaint.

                                          26.

       Defendant denies the allegations in this paragraph of the complaint.

                            COUNT 4 – DIRECT ACTION

                                          27.

       Defendant restates the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          28.

       Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                         -6-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 40 of 60




                                          29.

      Responding to the allegations in this paragraph of the complaint, defendant

admits it issued a policy of liability insurance to Gemcap and the policy was in effect

at the time of the subject accident. Except as expressly admitted, defendants are

without knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                          30.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          31.

      Responding to the allegations in this paragraph of the complaint, defendant

admits it is responsible for a judgment against Gemcap and Mr. Jimenez up to the

limits and subject to the terms of the policy of liability insurance it issued to Gemcap.

Except as expressly admitted, defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph of the

complaint.




                                          -7-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 41 of 60




                                COUNT 5 – DAMAGES

                                          32.

       Defendant restates the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          33.

       Defendant denies the allegations in this paragraph of the complaint.

                                          34.

       Defendant denies the allegations in this paragraph of the complaint.

                                          35.

       Defendant denies the allegations in this paragraph of the complaint.

                                          36.

       Responding to the allegations in the unnumbered paragraph which begins

"WHEREFORE," including those set forth in subparagraphs (a) through (g), and

constitutes plaintiff's prayer for relief, defendant denies plaintiff is entitled to any

relief from them under any theory, at law or in equity.

                                          37.

       Except as expressly admitted or otherwise responded to, defendant denies all

allegations in the complaint.



                                         -8-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 42 of 60




                                 THIRD DEFENSE

      Defendants did not breach any duty owed to plaintiff.

                               FOURTH DEFENSE

      No act or omission of defendants either proximately caused or contributed to

any injuries or damages allegedly incurred by plaintiff; therefore, plaintiff has no

right of recovery against defendants.

                                 FIFTH DEFENSE

      Any injuries or damages sustained by plaintiff were the sole, direct, and

proximate result of the conduct of others, including but not limited to plaintiff, and

no alleged act by defendants caused or contributed to the incident described in the

amended complaint.

                                 SIXTH DEFENSE

      To the extent as may be shown applicable by the evidence through discovery,

defendant asserts the affirmative defenses of expiration of statute of limitations,

insufficiency of service of process, lack of personal jurisdiction, assumption of the

risk, contributory/comparative negligence, failure of plaintiff to avoid consequences,

failure of plaintiff to mitigate damages, accord and satisfaction, arbitration and

award, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud,



                                        -9-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 43 of 60




illegality, injury by fellow servant, laches, last clear chance, license, payment,

release, res judicata, and waiver.

      WHEREFORE, having fully listed its defenses and having fully answered the

complaint, defendant prays as follows:

      (a)     That judgment be entered in favor of defendants and against plaintiff

on the complaint;

      (b)     That the costs of this action, including attorney's fees be cast against

plaintiff; and

      (c)     That the Court grant such other and further relief as it may deem just

and proper.

                                                  STONE KALFUS LLP

                                                  /s/ Matthew P. Stone
                                                  Matthew P. Stone
                                                  Georgia Bar No. 684513
                                                  Shawn N. Kalfus
                                                  Georgia Bar No. 406227
                                                  Attorneys for Defendants

One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)



                                         - 10 -
Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 44 of 60




   DEFENDANT DEMANDS A TRIAL BY JURY OF TWELVE




                               - 11 -
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 45 of 60




                         CERTIFICATE OF SERVICE

      This is to certify that I have this date served the foregoing Answer and

Defenses of Prime Property & Casualty Insurance Inc. to Plaintiff's Complaint upon

all judges, clerks, and opposing counsel to the Clerk of Court electronically using

the PeachCourt eFile system which will automatically send e-mail notification of

such filing to counsel of record and others who are PeachCourt eFile

participants. Counsel of record is as follows:

                          Thomas J. Ashenden, Esq.
                          Gary Powell, Esq.
                          Ashenden & Associates, P.C.
                          6111 Peachtree Dunwoody Road
                          Building D, Suite 100
                          Atlanta, GA 30328


      This 25th day of August, 2021.


                                                /s/ Shawn N. Kalfus
                                                Shawn N. Kalfus
                                                Georgia Bar No. 406227

STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)


                                       - 12 -
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 46 of 60                    E-filed in Office
                                                                                       Clerk of State Court
                                                                                        8/25/2021 4:39 PM
                                                                                         Bryan County, GA
                                                                                  Rebecca G. Crowe, Clerk
                                                                            Case Number: STSV2021000148




                 IN THE STATE COURT OF BRYAN COUNTY
                           STATE OF GEORGIA

ERICK R. SMITH,                 )
                                )
    Plaintiff,                  )                     CIVIL ACTION FILE
                                )                     NO. STSV2021000148
v.                              )
                                )
GEMCAP TRUCKING, INC.; PRIME )
PROPERTY & CASUALTY             )
INSURANCE INC.; HUMBERTO        )
JIMENEZ, Individually; and JOHN )
DOES 1-3,                       )
                                )
    Defendants.                 )

     ANSWER AND DEFENSES OF GEMCAP TRUCKING, INC. AND
        HUMBERTO JIMENEZ TO PLAINTIFF'S COMPLAINT

      COMES NOW defendants Gemcap Trucking, Inc. ("Gemcap") and Humberto

Jimenez, by way of special appearance, without waiving and specifically reserving

all jurisdictional defenses, and answer plaintiff's complaint as follows:

                                 FIRST DEFENSE

      Plaintiff's complaint fails to state a claim upon which relief can be granted.

                                SECOND DEFENSE

      Responding to the specifically numbered paragraphs of plaintiff's complaint,

defendants answer as follows:
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 47 of 60




                          PARTIES AND JURISDICTION

                                          1.

      Responding to the allegations in this paragraph of the complaint, defendants

admits Gemcap is a Florida corporation with its principal office at the stated address,

it may be served through its registered agent at the stated address, and it will be

subject to the jurisdiction of and venue in this Court once it has been properly served.

Except as expressly admitted, defendants deny the allegations in this paragraph of

the complaint.

                                           2.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                           3.

      Responding to the allegations in this paragraph of the complaint, defendants

admit Mr. Jimenez will be subject to the jurisdiction of and venue in this Court once

he has been properly served. Except as expressly admitted, defendants deny the

allegations in this paragraph of the complaint.

                                          4.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                         -2-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 48 of 60




                                          5.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          6.

       Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          7.

      Responding to the allegations in this paragraph of the complaint, defendants

admit they will be subject to the jurisdiction of and venue will be proper in this Court

once they have been properly served. Except as expressly admitted, defendants are

without knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                  BACKGROUND

                                          8.

      Responding to the allegations in this paragraph of the complaint, defendants

admit Gemcap employed Mr. Jimenez on the date and time stated and Mr. Jimenez

was operating the stated vehicle in the stated location. Except as expressly admitted,

defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph of the complaint.

                                         -3-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 49 of 60




                                          9.

       Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          10.

       Responding to the allegations in this paragraph of the complaint, defendants

admit Mr. Jimenez was operating a vehicle in the course and scope of his

employment when the subject accident occurred. Except as expressly admitted,

defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph of the complaint.

                                          11.

       Defendants deny the allegations in this paragraph of the complaint.

                                COUNT 1 – NEGLIGENCE

                                          12.

       Defendants restate the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          13.

       Defendants deny the allegations in this paragraph of the complaint.

                                          14.

       Defendants deny the allegations in this paragraph of the complaint.

                                         -4-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 50 of 60




                                        15.

       Defendants deny the allegations in this paragraph of the complaint.

                                        16.

       Defendants deny the allegations in this paragraph of the complaint.

                                        17.

       Defendants deny the allegations in this paragraph of the complaint.

                         COUNT 2 – IMPUTED LIABILITY

                                        18.

       Defendants restate the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                        19.

       Defendants admit the allegations in this paragraph of the complaint.

                                        20.

       Responding to the allegations in this paragraph of the complaint, defendants

admit Gemcap is a motor carrier, it has a duty to follow applicable laws, and the

respondeat superior doctrine applies to plaintiff's claims of negligence against Mr.

Jimenez. Except as expressly admitted, defendants deny the allegations in this

paragraph of the complaint.



                                        -5-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 51 of 60




                                        21.

       Responding to the allegations in this paragraph of the complaint, defendants

admit the respondeat superior doctrine applies to plaintiff's claims of negligence

against Mr. Jimenez. Except as expressly admitted, defendants deny the allegations

in this paragraph of the complaint.

      COUNT 3 – NEGLIGENT HIRING, TRAINING AND SUPERVISION

                                        22.

       Defendants restate the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                        23.

       Defendants deny the allegations in this paragraph of the complaint.

                                        24.

       Defendants deny the allegations in this paragraph of the complaint.

                                        25.

       Defendants deny the allegations in this paragraph of the complaint.

                                        26.

       Defendants deny the allegations in this paragraph of the complaint.




                                        -6-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 52 of 60




                            COUNT 4 – DIRECT ACTION

                                          27.

       Defendants restate the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          28.

       Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          29.

       Responding to the allegations in this paragraph of the complaint, defendants

admit Prime Property & Casualty Insurance Inc. ("Prime") issued a policy of liability

insurance to Gemcap and the policy was in effect at the time of the subject accident.

Except as expressly admitted, defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                          30.

       Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph of the complaint.




                                         -7-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 53 of 60




                                          31.

       Responding to the allegations in this paragraph of the complaint, defendants

admit Prime is responsible for a judgment against them up to the limits and subject

to the terms of the policy of liability insurance Prime issued to Gemcap. Except as

expressly admitted, defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                COUNT 5 – DAMAGES

                                          32.

       Defendants restate the responses to the foregoing paragraphs of the complaint

as if fully set forth herein.

                                          33.

       Defendants deny the allegations in this paragraph of the complaint.

                                          34.

       Defendants deny the allegations in this paragraph of the complaint.

                                          35.

       Defendants deny the allegations in this paragraph of the complaint.

                                          36.

       Responding to the allegations in the unnumbered paragraph which begins

"WHEREFORE," including those set forth in subparagraphs (a) through (g), and

                                         -8-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 54 of 60




constitutes plaintiff's prayer for relief, defendants deny plaintiff is entitled to any

relief from them under any theory, at law or in equity.

                                         37.

      Except as expressly admitted or otherwise responded to, defendants deny all

allegations in the complaint.

                                 THIRD DEFENSE

      Defendants did not breach any duty owed to plaintiff.

                                FOURTH DEFENSE

      No act or omission of defendants either proximately caused or contributed to

any injuries or damages allegedly incurred by plaintiff; therefore, plaintiff has no

right of recovery against defendants.

                                 FIFTH DEFENSE

      Any injuries or damages sustained by plaintiff were the sole, direct, and

proximate result of the conduct of others, including but not limited to plaintiff, and

no alleged act by defendants caused or contributed to the incident described in the

amended complaint.

                                 SIXTH DEFENSE

      To the extent as may be shown applicable by the evidence through discovery,

defendant asserts the affirmative defenses of expiration of statute of limitations,

                                         -9-
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 55 of 60




insufficiency of service of process, lack of personal jurisdiction, assumption of the

risk, contributory/comparative negligence, failure of plaintiff to avoid consequences,

failure of plaintiff to mitigate damages, accord and satisfaction, arbitration and

award, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud,

illegality, injury by fellow servant, laches, last clear chance, license, payment,

release, res judicata, and waiver.

      WHEREFORE, having fully listed its defenses and having fully answered the

complaint, defendant prays as follows:

      (a)     That judgment be entered in favor of defendants and against plaintiff

on the complaint;

      (b)     That the costs of this action, including attorney's fees be cast against

plaintiff; and

      (c)     That the Court grant such other and further relief as it may deem just

and proper.

                                                  STONE KALFUS LLP

                                                  /s/ Matthew P. Stone
                                                  Matthew P. Stone
                                                  Georgia Bar No. 684513
                                                  Shawn N. Kalfus
                                                  Georgia Bar No. 406227
                                                  Attorneys for Defendants


                                         - 10 -
   Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 56 of 60




One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)


       DEFENDANTS DEMAND A TRIAL BY JURY OF TWELVE




                                  - 11 -
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 57 of 60




                         CERTIFICATE OF SERVICE

      This is to certify that I have this date served the foregoing Answer and

Defenses of Gemcap Trucking, Inc. and Humberto Jimenez to Plaintiff's Complaint

upon all judges, clerks, and opposing counsel to the Clerk of Court electronically

using the PeachCourt eFile system which will automatically send e-mail notification

of such filing to counsel of record and others who are PeachCourt eFile

participants. Counsel of record is as follows:

                          Thomas J. Ashenden, Esq.
                          Gary Powell, Esq.
                          Ashenden & Associates, P.C.
                          6111 Peachtree Dunwoody Road
                          Building D, Suite 100
                          Atlanta, GA 30328


      This 25th day of August, 2021.


                                                /s/ Shawn N. Kalfus
                                                Shawn N. Kalfus
                                                Georgia Bar No. 406227

STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)


                                       - 12 -
       Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 58 of 60                E-filed in Office
                                                                                      Clerk of State Court
                                                                                       8/25/2021 4:39 PM
                                                                                        Bryan County, GA
                                                                                 Rebecca G. Crowe, Clerk
                                                                           Case Number: STSV2021000148




                   IN THE STATE COURT OF BRYAN COUNTY
                             STATE OF GEORGIA

  ERICK R. SMITH,                         )
                                          )
          Plaintiff,                      )         CIVIL ACTION FILE
                                          )         NO. STSV2021000148
  v.                                      )
                                          )
  GEMCAP TRUCKING, INC.;                  )
  PRIME PROPERTY & CASUALTY               )
  INSURANCE INC.; HUMBERTO                )
  JIMENEZ, Individually; and JOHN         )
  DOES 1-3,                               )
                                          )
          Defendants.                     )

                        DEMAND FOR JURY OF TWELVE

        COME NOW defendants and, pursuant to O.C.G.A. §§ 15-12-122 and 15-12-

123, demand that this action be tried by a jury of twelve. In support of this demand,

defendants show they reasonably believe plaintiff's claim for damages is greater than

$25,000 and that this demand is made before the commencement of the trial term in

which this case is to be tried.

                                              STONE KALFUS LLP

                                              /s/ Shawn N. Kalfus
                                              Matthew P. Stone
                                              Georgia Bar No. 684513
                                              Shawn N. Kalfus
                                              Georgia Bar No. 406227
                                              Attorneys for Defendants
   Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 59 of 60




One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                    2
    Case 4:21-cv-00242-RSB-CLR Document 1-1 Filed 08/26/21 Page 60 of 60




                        CERTIFICATE OF SERVICE

      This is to certify that I have this date served the foregoing Demand for Jury

of Twelve upon all judges, clerks, and opposing counsel to the Clerk of Court

electronically using the Odyssey eFileGA filing system which will automatically

send e-mail notification of such filing to counsel of record and others who are

Odyssey eFileGA participants. Counsel of record is as follows:

                         Thomas J. Ashenden, Esq.
                         Gary Powell, Esq.
                         Ashenden & Associates, P.C.
                         6111 Peachtree Dunwoody Road
                         Building D, Suite 100
                         Atlanta, GA 30328


      This 25th day of August, 2021.


                                            /s/ Shawn N. Kalfus
                                            Shawn N. Kalfus
                                            Georgia Bar No. 406227
STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
404-736-2600 (telephone)
877-736-2601 (facsimile)




                                        3
